DETAILED ACTION

Reopening of Prosecution and AFCP Pilot Program
Applicant provided an after-final response on 12 March 2021 along with a request under the after-final consideration pilot (AFCP) program. The examiner has entered the amendment on 12 March 2021 as it serves to amend the limitations of now-cancelled claim 13 into claim 1, and as such, does not require further search and consideration.
 An interview was held between the examiner and representative of applicant in view of the AFCP program request. See the attached PTO-413 interview summary. In view of the arguments presented in applicant’s response, as well as an interview between examiner and representative of applicant, the examiner has decided that the most prudent course for examination is to reopen prosecution with newly applied rejections. Further details on why withdrawn rejections have been withdrawn are presented later in this office action and discussed on the attached PTO-413.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
In view of the fact that the examiner is reopening prosecution, this office action has been made NON-FINAL.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation – “Oral Care” Composition
The examiner takes the position that a prior art composition that would have caused oral care during normal operation would have read on the required oral care composition regardless of whether the prior art intended oral care. See MPEP 2112, 2114(II), 2144(IV), and 2145(II).


Note Regarding Stereochemistry
The instant claims recite N-acetyl-D-mannosamine. The prior art recites N-acetylmannosamine, with no stereochemical or enantiomeric designation. Nevertheless, as mannose naturally exists in the stereochemical form where it rotates plane-polarized light in the “D” direction, the N-acetylmannosamine of the prior art is understood to read on the required N-acetylmannosamine, and these terms are used interchangeably in the office action below. In addition, the examiner notes that the existence of a racemate is, in and of itself, sufficient to render obvious any individual stereoisomers contained within; no express suggestion of isomer separation is needed. In re Adamson, 125 USPQ 233, 235 (CCPA 1960). Note, the proper basis for a side-by-side comparison is the racemate, and not a comparison of one isolated enantiomer against the other. Aventis v. Lupin, 84 USPQ2d 1197, 1205 (CAFC 2007).



Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huizing et al. (US 2010/0249047 A1) as evidenced by Slomka et al. (Journal of Clinical Periodontology, Vol. 44(4), 2017, pages 1-26, copy in IDS).
Huizing et al. (hereafter referred to as Huizing) is drawn to N-acetyl mannosamine as a therapeutic agent, as of Huizing, title and abstract. Huizing teaches the following, as of paragraph 0048, reproduced below with various text placed in bold by the examiner for emphasis, and text added by examiner for annotation in underline and in brackets.

[0060] N-acetyl mannosamine and/or its derivatives may further be formulated for topical administration in the mouth or throat. For example, N-acetyl mannosamine and/or its derivatives may be formulated as a lozenge further comprising a flavored base, usually sucrose and acacia or tragacanth; pastilles comprising the composition in an inert base such as gelatin and glycerin or sucrose and acacia; and mouthwashes comprising the composition of the present invention in a suitable liquid carrier.

As best understood by the examiner, a mouthwash comprising N-acetyl mannosamine would have read on the required oral care composition. See the section above entitled “Claim Interpretation.”
Huizing teaches a variety of dosage forms, but does not appear to exemplify a particular dosage form. As such, Huizing is not understood to be anticipatory. The prior art is not anticipatory insofar as these combinations of N-acetylmannosamine and a mouthwash must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).
As to claim 4, the claim requires an oral care composition. Huizing teaches a mouthwash, as of paragraph 0060. This is understood to be an oral care composition. 
As to claim 4, the claim requires a concentration of 0.1% to 5%. Huizing teaches a concentration range of 0.1% to 99% at the end of paragraph 0048. This overlaps with the claimed concentration. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 4, the claim requires that N-acetyl D-mannosamine is for use in selectively promoting growth, metabolic activity, or colonization of bacteria that have a beneficial effect on oral health. Claim 4 recites that the N-acetyl D-mannosamine is for use in preventing or mitigating specific diseases including periodontitis. Huizing does not teach N-acetyl mannosamine used for this purpose. Nevertheless, Slomka teaches that N-acetyl mannosamine is a potential oral prebiotic compound triggering selectively beneficial oral bacteria, as of Slomka, page 2 lines 40-43. Something which is old (N-acetyl mannosamine, as of Huizing) does not become patentable upon the discovery of a new property (that N-acetyl mannosamine is useful for selectively growing certain 
As to claim 4, the instant specification recognizes that N-acetyl-D-mannosamine is useful for preventing or mitigating various diseases including gingivitis and periodontitis, as of page 11, paragraph 0021 of the instant specification. As such, the skilled artisan would have understood that the N-acetyl mannosamine of Huizing would have been capable of treating the diseases disclosed in the instant specification. Something which is old (N-acetyl mannosamine, as of Huizing) does not become patentable upon the discovery of a new property (that N-acetyl mannosamine is useful for treating various diseases including gingivitis and periodontitis). This feature need not have been recognized at the time of the invention (that the feature need not have been recognized at the time of the invention is relevant here). See MPEP 2112(I & II).
No Rejection of Claim 1: This rejection does not apply to claim 1 because Huizing teaches a mouthwash, not a toothpaste, tooth gel, or tooth powder. After an interview between examiner and representative of applicant, the examiner now takes the position that the skilled artisan would not have been motivated to have modified the mouthwash of Huizing to have been a toothpaste, tooth gel, or tooth powder. This is because, as argued by representative of applicant, the purpose of the mouthwash of Huizing would have been most likely to have delivered the N-acetylmannosamine transmucosally rather than to have treated the teeth. There would have been no expectation that modifying the mouthwash of Huizing to have been a tooth gel, tooth powder, or toothpaste comprising the recited ingredients would have improved .


Claims 1, 4, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (WO 1991/02530 A1).
Matsuda et al. (WO 1991/02530 A1) is written in Japanese. However, an English translation has been provided by the examiner through Google Translate. As such, all page and paragraph citations are to the English translation; however, the material cited therein is understood to be present in the original Japanese document.
Matsuda et al. (hereafter referred to as Matsuda) is drawn to a composition comprising N-acetyl-D-mannosamine for a composition intended to accelerate periodontal regeneration, as of Matsuda, page 1, title and abstract. In one embodiment, the composition of Matsuda is a gel, as of Matsuda, page 2, relevant paragraph reproduced below.

    PNG
    media_image1.png
    160
    1309
    media_image1.png
    Greyscale

Matsuda differs from the claimed invention because the concentration of N-acetyl-D-mannosamine in Matsuda is from 0.001% to 0.01%, which is lower than the claimed range of 0.1% to 5%. Nevertheless, this is insufficient to overcome a prima facie case of obviousness. Generally, differences in concentration between the claimed invention and the prior art will not support the patentability of subject matter 
The instant claims require that the N-acetyl-D-mannosamine is useful for selectively promoting the activity of promoting certain beneficial bacteria. Matsuda teaches that N-acetyl-D-mannosamine is used for a different purpose; namely, regeneration of a periodontal membrane destroyed by periodontitis, as of Matsuda, page 1, “Description” section. Nevertheless, the skilled artisan would have expected that the composition of Matsuda, during its normal operation, would have been capable of selectively promoting beneficial bacteria growth. Something which is old (e.g. the composition of Matsuda) does not become patentable upon the discovery of a new property (that the N-acetylmannosamine would have been useful to selectively promote the growth of beneficial bacteria in the oral cavity), and this property need not have been recognized at the time of the invention. See MPEP 2112(I & II). Additionally, products of identical chemical composition can not have mutually exclusive properties. See MPEP 2112.01(II). In this case, the N-acetyl-D-mannosamine of the prior art 
As to claim 1, the claim recites water, abrasive, surfactant, humectant, thickener, and flavoring. However, these ingredients appear to be required only if the claimed composition is a toothpaste, and do not appear to be required if the claimed composition is a tooth gel. The composition of Matsuda is understood to be a tooth gel. As such, there is no requirement that the composition of Matsuda comprise these recited ingredients.
As to claim 4, this is an independent claim that recites all of the limitations of claim 1 except not reciting that the composition must be a toothpaste, tooth gel, or tooth powder. However, claim 4 also requires that the claimed composition is useful for mitigating one or more of various conditions. Matusda teaches that the composition of Matsuda is useful for periodontal tissue regeneration, as of Matsuda, page 1, abstract. The skilled artisan would have understood that regenerating periodontal tissue would have mitigated periodontitis and/or necrotizing periodontitis, as required by the instant claim.
As to claim 7, there does not appear to be evidence that the composition of Matsuda is derived from a plant extract.
As to claim 9, the instant specification discloses that N-acetyl-D-mannosamine is useful for promoting bacteria such as Streptococcus mutans and Porphyromonas gingivalis, as of pages 10-11, paragraph 0019. As such, the skilled artisan would have understood that the N-acetyl mannosamine of Matsuda would have been capable of .


Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (WO 1991/02530 A1) in view of Chilcott et al. (WO 2003/070919 A1).
Matsuda is drawn to N-acetylmannosamine for accelerating periodontal regeneration. See the rejection above over Matsuda by itself.
Matsuda does not teach combining N-acetylmannosamine with a species of bacteria that has beneficial effects on oral health.
Chilcott et al. (hereafter referred to as Chilcott) is drawn to an antimicrobial composition comprising Streptococcus salivarus bacteria, as of Chilcott, title and abstract. This is effective for controlling, treating, or preventing dental caries, as of Chilcott, title and abstract. Chilcott teaches various oral and dental dosage forms not intended for ingestion, as of Chilcott, page 28, claim 23 of Chilcott, reproduced below.

    PNG
    media_image2.png
    87
    1020
    media_image2.png
    Greyscale

Chilcott does not teach N-acetylmannosamine.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the Streptococcus salivarus bacteria, as of Chilcott, with the mouthwash 
As to claims 10-11, the Streptococcus salivarus of Chilcott is understood to read on this claim requirement.


Response to Arguments
Applicant has provided arguments regarding the previously applied rejection, as of applicant’s response on 12 March 2021. The examiner takes the position that these arguments appear to be moot in view of the withdrawal of the previously applied rejections and the examiner’s setting forth of new rejections. As such, applicant’s arguments have not been addressed substantively.

Terminal Disclaimer
The terminal disclaimer filed on 23 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,328,010 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612